Case 0:18-cv-62374-DMM Document 5 Entered on FLSD Docket 10/29/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                             CIVIL CASE NO.: 0:18-cv-62374-DMM

  GEMA VILCHEZ,

                Plaintiff,
         vs.

  CAPITAL MANAGEMENT SERVICES, LP,

              Defendant.
  _______________________________________/

      CERTIFICATE OF INTERESTED PARTIES AND CORPORATE DISCLOSURE
             STATEMENT OF CAPITAL MANAGEMENT SERVICES, LP

         COMES NOW, the Defendant, Capital Management Services, LP, by and through its

  undersigned counsel, and files this Certificate of Interested Parties and Corporate Disclosure

  Statement pursuant to Rule 7.1 of the Federal Rules of Civil Procedure:

          1.)     the name of each person, attorney, association of persons, firm, law firm,
  partnership, and corporation that has or may have a financial interest in the outcome of this
  action — including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded
  companies that own 10% or more of a party’s stock, and all other identifiable legal entities
  related to any party in the case:

                a.      Capital Management Services, LP - Defendant;
                b.      Moss & Barnett PA- counsel for Defendant;
                c.      The Law Offices of Ronald S. Canter, LLC- counsel for Defendant;
                d.      Gema Vilchez- Plaintiff; and
                e.      The Law Offices of Jibrael S. Hindi- counsel for Plaintiff.
Case 0:18-cv-62374-DMM Document 5 Entered on FLSD Docket 10/29/2018 Page 2 of 2



  Dated: October 29, 2018                           /s/Ronald S. Canter
                                                    Ronald S. Canter, Esquire
                                                    Bar # 335045
                                                    The Law Offices of Ronald S. Canter, LLC
                                                    200A Monroe Street, Suite 104
                                                    Rockville, Maryland 20850
                                                    Telephone: (301) 424-7490
                                                    Facsimile: (301) 424-7470
                                                    rcanter@roncanterllc.com
                                                    Attorney for Defendant
                                                    Local address:
                                                    400 S. Dixie Hwy #322
                                                    Boca Raton, Florida 33432

                                    CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was

  served upon the individual(s) listed below by electronic notification via the CM/ECF system on

  this 29th day of October, 2018:

         Jibrael S. Hindi, Esq.
         The Law Offices of Jibrael S. Hindi
         110 SE 6th Street, Suite 1744
         Fort Lauderdale, FL 33301

         Counsel for Plaintiff

                                                    /s/Ronald S. Canter
                                                    Ronald S. Canter
                                                    Attorney for Defendant




                                                2
